Title: To George Washington from John William Bronaugh, 24 October 1796
From: Bronaugh, John William
To: Washington, George


                        
                            Sir 
                            Loudoun 24th Octor 1796
                        
                        I find on conversing a second time with my Father, that I have not informed you
                            right with respect to the conveyance he made of the 2000 acres of Land on the great
                                Kanhawa he has conveyed the Land to Colo. Powell instead of Mr Muse
                            this was done by Muse’s instructions, I have enclosed you a copy of your letter to my Father
                            in 1775. on the subject of the exchange you made with Mr Muse, and have also enclosed you a
                            copy of the Deed from my Father to Colo. Powell with the certificate of the Clerk of the
                            General Court of its having been recorded—I have requested Colo. Powell to inform you that
                            the Land conveyed in the enclosed Deed is the same Land for which you have my Fathers bond
                            for conveyance—After you satisfy yourself that the condition of my Father’s bond has been
                            complyed with, will be greatly obliged to you to enclose the bond to me, to be lodged in the
                            post office at Dumfries—I am Sir Yr mo. obt Servt
                        
                            John W. Bronaugh
                            
                        
                    